EXHIBIT99.1 PRECISIONIR GROUP, INC. Richmond, Virginia CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 and 2011 PRECISIONIR GROUP, INC. Richmond, Virginia CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 and 2011 CONTENTS INDEPENDENT AUDITOR’S REPORT 1 CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS 3 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 CONSOLIDATING INFORMATION December 31, 2012 CONSOLIDATING STATEMENT OF COMPREHENSIVE LOSS 19 CONSOLIDATING BALANCE SHEET 20 December 31, 2011 CONSOLIDATING STATEMENT OF COMPREHENSIVE LOSS 22 CONSOLIDATING BALANCE SHEET 23 INDEPENDENT AUDITOR’S REPORT Board of Directors PrecisionIR Group, Inc. Richmond, Virginia Report on the Financial Statements We have audited the accompanying consolidated financial statements of PrecisionIR Group, Inc., which comprise the consolidated balance sheets as of December 31, 2012 and 2011, and the related consolidated statements of comprehensive loss, changes in stockholders’ equity (deficit), and cash flows for the years then ended, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of PrecisionIR Group, Inc. as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter Regarding Going Concern The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 15 to the consolidated financial statements, the Company has suffered recurring losses from operations, is out of compliance with its loan covenants and has an expired credit agreement that raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 15. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our opinion is not modified with respect to this matter. Other Matter Our audits were conducted for the purpose of forming an opinion on the consolidated financial statements as a whole.The consolidating information is presented for purposes of additional analysis of the consolidated financial statements rather than to present the financial position and results of operations of the individual companies, and is not a required part of the consolidated financial statements.Such information is the responsibility of management and was derived from and relates directly to the underlying accounting and other records used to prepare the consolidated financial statements.The consolidating information has been subjected to the auditing procedures applied in the audits of the consolidated financial statements and certain additional procedures, including comparing and reconciling such information directly to the underlying accounting and other records used to prepare the consolidated financial statements or to the consolidated financial statements themselves, and other additional procedures in accordance with auditing standards generally accepted in the United States of America.In our opinion, the consolidating information is fairly stated in all material respects in relation to the consolidated financial statements as a whole. /s/ Crowe Horwath LLP Crowe Horwath LLP Grand Rapids, Michigan July 1, 2013 2 PRECISIONIR GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Years ended December 31, 2012 and 2011 (Dollars in thousands, except per share amounts) Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Stock compensation expense 54 Depreciation and amortization Loss before other income (expense) and income taxes ) ) Other income (expense) Interest income - 2 Interest expense ) ) Management fee ) ) Intangible asset and goodwill impairment losses (Note 3 and Note 4) ) ) Loss on foreign currency exchange ) Loss from continuing operations, before income taxes ) ) Income tax benefit (Note 5) 81 Loss from continuing operations, net of income taxes ) ) Discontinued operations, net of income tax expense of $12 and $61, respectively 20 96 Loss on sale of discontinued operations ) - ) 96 Net loss ) ) Other comprehensive loss Foreign currency translation adjustment ) ) Comprehensive loss $ ) $ ) See accompanying notes to consolidated financial statements. 3 PRECISIONIR GROUP, INC. CONSOLIDATED BALANCE SHEETS December 31, 2012 and 2011 (Dollars in thousands, except per share amounts) ASSETS Current assets Cash $ $ Accounts receivable after allowance for doubtful accounts of $288 and $399 for 2012 and 2011, respectively Income tax receivable (Note 5) 35 Prepaid expenses and other current assets Deferred income taxes (Note 5) - Current assets of discontinued operations 4 Total current assets Property and equipment, net (Note 6) Other assets Other receivables - Intangible assets (Note 3) Goodwill (Note 4) Long-term assets of discontinued operations - $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Current maturities of notes payable and long-term debt (Note 7) $ $ - Accounts payable Advance postage fees Other current liabilities Current liabilities of discontinued operations 1 Total current liabilities Notes payable and long-term debt (Note 7) - Deferred income taxes (Note 5) Dividends payable (Note 12) Deferred rent 69 - Stockholders' equity (deficit) Common stock, $.01 par value: 8,500,000 shares authorized, 3,403,340 issued and outstanding 34 34 Preferred stock, 15% Series A and B cumulative convertible preferred stock; par value $.01; authorized Series A and B of 3,100,000 and 1,100,000 shares, respectively; issued and outstanding Series A and B of 2,794,699 and 282,224 shares, respectively; aggregate liquidation preference of $14,696 and $9,795, respectively (Note 12) 31 31 Additional paid-in capital Other accumulated comprehensive income (loss) ) (3
